 In the Matter of AMERICAN CYANAMID COMPANY, 'CAI.CO CHEMICALDIVISIONandLOCAL 172, UNITED GAS, COKE & CHEMICAL WORKERS OFAMERICA, CIOCase No. R-4843.-Decided February 15, 1943Jurisdiction:chemical manufacturing industryInvestigation and Certification of Representatives:existence of question : re-fusal to accord any organization recognition until certified by the Board;expired contract not asserted as a bar, held no bar ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees at one of Company's plants with specified inclusions and exclusions ;stipulation as to.Mr. Henry C. Little,of New York City, for the Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the C. I. O.Mr. Arthel Shelton,of Newark, N. J., for District 50.Mr. Louis Colvin,of counsel to the Board.^DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Local 172, UnitedGas, Coke & Chemical Workers of America, CIO, herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of American Cyanamid Com-pany, Calco Chemical Division, Newark, New Jersey; herein called theCompany, the National Labor Relations Board provided for 'an ap-propriate hearing upon due notice before Frederick R. Livingston,Trial Examiner.Said hearing was held at New York City, on Febru-At the commencement of the hearing, the Trial Exam-iner granted a motion of District-SO, United Mine Workers of America,herein called District 50, to intervene.The Company, the C. I. 0.,and District 50 appeared, participated, and were afforded full oppor-tunity to be' heard, to exiimine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.47 N. L R B., No. 78.600N AMERICAN CYANAMID COMPANY601Upon-the entire record in the case, the Boardmakes,thefollowing.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Cyanamid Company operates a plant at Newark, NewJersey, with which we are here concerned, known as the Calco ChemicalDivision.During the 6-month period preceding December 31,,1942,the Company used raw materials at its Newark plant valued in excessof $50,000, approximately 95 percent of which was shipped to it frompoints outside the State of New Jersey.During the same period, theCompany sold finished products from its Newark plant valued in excessof $150,000, approximately 95 percent of which was shipped to points'outside the State of New Jersey.II.THE ORGANIZATIONS INVOLVEDLocal 172, United Gas, Coke & Chemical Workers of America is alabor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company. ,III.THE QUESTION CONCERNING REPRESENTIATIONThe Company refuses to recognize either the C. I. O. or District 50until such time as one or the other is certified by the Board.On February 12, 1942, the Company and District 50 entered intoan exclusive bargaining contract. Inasnnich as the contract has expiredand none of the parties contends that it constitutes a bar, we find thatthe contract is not a bar to a determination of representatives atthis time.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We, find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9, (c) and Section2 (6) and (7) of the National Labor Rela-tions Act.,IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at' the Newark plant of the'The Regional Director reported that the C. I. 0. presented 131 authorization cardsbearing apparently genuine signatures of persons whose nacres appear on the Company'spay roll of December 18, 1942. There are approximately 233 employees in the appropriateunit.District 50 relies on its contract as e'idence of its interest among the employeesof the Company. 602DE-CISIOLNS OF' NATIONAL 'LABOR RELATIONS BOARDCompany, including watchmen'and groupleaders, but excluding. uni-formed guards,executives,superintendents,foremen, assistant fore-men, supervisory employees, office and clerical employees,timekeepers,laboratory assistants,and salaried employees,constitute a unit appro-priate for the purposes of 'collectivebargaining,within the meaningof SectionV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation be re-solved by means of an election by secret ballot among the employeesin the appropriate unit who were employedduring thepay-roll period,immediatelyprecedingthe date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtueof and pursuantto the powervested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa--tives for the purposes of collective bargaining with American Cyana-mid Company, Calco Chemical Division, Newark, New Jersey, anelection by secret ballot shall be conducted as early as 'possible, butnot later than thirty (30) days from the date of this Direction, under'the direction and supervision of the Regional Director for the SecondRegion, acting in-this matter as agent for the National Labor Rela-tions,Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work.during said pay-roll period because theywere ill or on vacation or, temporarily laid off, and including em-ployees in the armed forces of the United' States, who present them-:'selves in person at the polls, but excluding any who have since quitor been discharged' for cause, to determine whether they desire to berepresented by United Gas, Coke & Chemical Workers of America,Local 172,- affiliated with the Congress of Industrial Organizations,or by District 50, United Mine Workers of America, for the purposesof collective bargaining, or by neither.2 This is the same unit that is provided for in the contract between District50 and theCompany alluded to above.